                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION


TRISTAN MCDONALD
A/K/A FAITH MCDONALD,

                  Plaintiff,
                                                 Case No.: 2:20-cv-04172-WJE
v.

MBS TEXTBOOK EXCHANGE, LLC,

                  Defendant.



                  DEFENDANT MBS TEXTBOOK EXCHANGE, LLC’S
                       RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant MBS Textbook Exchange,

LLC discloses that it is a limited liability company under the laws of the State of Delaware and

that no parent corporation or publicly held corporation owns 10% or more of its stock.



Dated: September 3, 2020                         CARMODY MACDONALD P.C.


                                             By: s/ Gerard T. Carmody                    .
                                                Gerard T. Carmody, #24769MO
                                                120 S. Central Ave., Suite 1800
                                                St. Louis, Missouri 63105
                                                T: (314) 854-8600
                                                F: (314) 854-8660
                                                gtc@carmodymacdonald.com

                                                 Attorneys for Defendant
                                                 MBS Textbook Exchange, LLC




          Case 2:20-cv-04172-WJE Document 2 Filed 09/03/20 Page 1 of 2
                              CERTIFICATE OF SERVICE

        I hereby certify that on September 3, 2020, the foregoing Notice of Removal was

electronically filed with the Clerk of the Court using CM/ECF and served via electronic mail

upon:

Nimrod Thomas Chapel, Jr.
Andrew G. Heitmann
THE CHAPEL LAW GROUP LLC
311 W. Dunklin St.
Jefferson City, MO 65101
nimrod@chapellaw.com
andrew@chapellaw.com

Attorneys for Plaintiff




                                                        /s/ Gerard T. Carmody
                                                        Gerard T. Carmody




                                             2


          Case 2:20-cv-04172-WJE Document 2 Filed 09/03/20 Page 2 of 2
